Case 0:20-cv-62629-AHS Document 16 Entered on FLSD Docket 03/04/2021 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 20-62629-CIV-SINGHAL/VALLE

  WON VISION, INC.,

        Plaintiff,

  v.

  RAMADA WORLDWIDE INC.
  d/b/a Wyndham Hotels,

       Defendant.
  ___________________________/

                       ORDER OF DISMISSAL WITH PREJUDICE

        THIS CAUSE came before the Court on the parties’ Stipulation of Dismissal

  (DE [15]). The Court having reviewed the Stipulation and the docket, it is hereby

        ORDERED AND ADJUDGED that this matter is DISMISSED WITH PREJUDICE.

  Each party shall bear its own attorney’s fees and costs except as otherwise agreed by

  the parties. The Clerk is directed to CLOSE this case, and any pending motions are

  DENIED AS MOOT.

        DONE AND ORDERED in Chambers at Fort Lauderdale, Florida, this 4th day of

  March 2021.




  Copies furnished to counsel via CM/ECF
